151 N.J. Super. 14 (1977)
376 A.2d 534
STATE OF NEW JERSEY, BY THE COMMISSIONER OF TRANSPORTATION, PLAINTIFF-RESPONDENT,
v.
CHARLES INVESTMENT CORPORATION, A CORPORATION OF NEW JERSEY, DEFENDANT-APPELLANT, AND SAVE-WAY STATIONS, INC., HACKENSACK WATER COMPANY, A CORPORATION OF NEW JERSEY, AND TOWN OF SECAUCUS, A MUNICIPAL CORPORATION OF NEW JERSEY, DEFENDANTS.
Superior Court of New Jersey, Appellate Division.
Argued June 6, 1977.
Decided June 21, 1977.
Before Judges FRITZ, ARD and PRESSLER.
Mr. Harold A. Kuskin argued the cause for appellant (Messrs. Wilentz, Goldman & Spitzer, attorneys; Ms. M. Kathleen Duncan on the brief).
Mr. Philip F. Mattia, Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General, attorney; Mr. Stephen Skillman, Assistant Attorney General, of counsel).
PER CURIAM.
The judgment of the Superior Court, Law Division, is affirmed substantially for the reasons set forth in the opinion of Judge Bilder.
Despite the suggestion of the condemnee, the specific circumstances of this case satisfy us that Washington Market Enterprises v. Trenton, 68 N.J. 107 (1975). has no application.
Affirmed.